Detailed Action

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is a non-final, first office action in response to the claims filed 11/04/2021.
Claims 1 – 20 are currently pending and have been examined.

Priority
The Examiner has noted the Applicants claiming Foreign Priority from Japanese Application 2020-185970, filed 11/06/2020. Certified copies of the priority documents have been received.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/04/2021 was filed before the mailing date of the first office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 6 – 8, 13 – 15, & 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite “acquiring a transportation condition for a package to be stored in the storage space,” and “controlling an environment of the storage space during transportation of the package… based on the acquired transportation condition.” Note: The limitation “limiting acceleration magnitude of the vehicle during transportation of the package, based on the acquired transportation condition” is eligible subject matter; however, this limitation is not required due to the use of the term “or.” 
	
2A Prong 1: The limitations of “acquiring a transportation condition for a package to be stored in the storage space,” and “controlling an environment of the storage space during transportation of the package… based on the acquired transportation condition,” as drafted, are processes that, under the broadest reasonable interpretation, covers performance of the limitation in a business relation or while managing relationships between people (including following rules or instructions), but for the recitation of generic computer components. That is, other than reciting a “information processing apparatus” and “controller” configured to implement the method, nothing in the claim element precludes the step from practically being performed in a commercial interaction or while managing relationships between people, including following rules or instructions. For example, but for the “information processing apparatus” and “controller,” the functions in the context of this claim encompasses instructing a courier to control any environmental aspect of a transport container. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in a business relation or while managing relationships between people but for the recitation of generic computer components, then it falls within the "Certain Methods of Organizing Human Activity" grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

2A Prong 2: This judicial exception is not integrated into a practical application. In particular, the claims recite the additional computer-related elements of “information processing apparatus” and “controller” that amount to an instruction to “apply it.”  In particular, the additional element of “information processing apparatus” is recited at a high level of generality (see, e.g., the instant spec., para. 14); therefore, when taken individually and in combination, amounts to a mere instruction to “apply” the abstract idea on generic computer components (see MPEP 2106.05(f)). The additional element of “controller” is recited at a high level of generality (see, e.g., the instant spec., para. 24); therefore, when taken individually and in combination, amounts to a mere instruction to “apply” the abstract idea on generic computer components (see MPEP 2106.05(f)). The claims further recite the additional elements of “vehicle,” “packages,” and “storage space.” The additional element of “vehicle” is recited at a high level of generality (see, e.g., the instant spec., para. 13); therefore, when taken individually and in combination, merely limits the field of use of the judicial exception to the art of shipping (see MPEP 2106.05(h)). The additional element of “packages” is recited at a high level of generality (see, e.g., the instant spec., para. 14); therefore, when taken individually and in combination, merely limits the field of use of the judicial exception to the art of shipping (see MPEP 2106.05(h)). The additional element of “storage space” is recited at a high level of generality (see, e.g., the instant spec., para. 14); therefore, when taken individually and in combination, merely limits the field of use of the judicial exception to the art of shipping (see MPEP 2106.05(h)). Accordingly, these additional elements, when taken individually and in combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 

2B: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer-related elements of “information processing apparatus” and “controller” amount to no more than mere instructions to apply the exception using a generic computer components. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The additional elements of “vehicle,” “packages,” and “storage space” are recited at a high level of generality merely limit the field of use of the judicial exception to the art of shipping, and thus do not amount to significantly more (see MPEP § 2106.05(h)). There is no indication that the combination of elements, taken both individually and as an ordered combination, improves the functioning of a computer or improves any other technology. Thus, the claims are not patent eligible.

The dependent claims 6 – 7, 13 – 14, & 20 are merely directed to the particulars of the abstract idea and likewise do not add significantly more to the above-identified judicial exception. The additional limitations of “information processing apparatus” and “controller” in the dependent claims are generically-recited computer-related elements that amounts to a mere instruction to “apply it” (the abstract idea) in a computer-based environment.  The additional element of “package,” “vehicle,” and “storage space” in the dependent claims merely limits the field of use of the judicial exception to the shipping industry, and thus does not amount to significantly more. The limitations of the claims, when considered both individually and as an ordered combination, do not transform the abstract idea that they recite into patent-eligible subject matter because the claims simply instruct the practitioner to implement the abstract idea with generic computer components that conduct generic computer functions within a certain field of use, and thus are ineligible.
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1 – 2, 8 – 9, & 15 – 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Imai et al. (US 20210012600 A1).

As per claim 1, Imai discloses a method ([0128] & [0175], process steps) to be executed by an information processing apparatus configured to communicate with a vehicle that transports one or more packages stored in a storage space (See Fig. 2 & [0064], noting information processing apparatus “delivery system 1” in communication with “delivery system 300” which operates as “delivery person terminal 330” as per [0171]. As per [0160], “delivery person terminal 330” transmits information received from “delivery system 1” to “vehicle 100.”), the method comprising:

	• acquiring a transportation condition for a package to be stored in the storage space (See Fig. 6 & [0142], noting that “user information managing section 11” of “delivery system 1” acquires “information on the storage conditions of the article 212” after a determination that the article can be accommodated for delivery. Also see Fig. 8 & [0155], the “delivery request transmitting section 19” of “delivery system 1” retrieves (i.e., acquires) “the storage condition of the article 212” in order to transmit it “to the delivery person terminal 330.”);

	• and controlling an environment of the storage space during transportation of the package, or limiting acceleration magnitude of the vehicle during transportation of the package, based on the acquired transportation condition ([0143] & [0155], “delivery system 1” controls the vehicle storage space environment by transmitting “the storage condition of the article 212” to “the delivery person terminal 330” which, as per [0160], relays the “storage condition” to the “article storage condition acquiring section 168 of the vehicle 100.” As per [0122] – [0123], the environment of the storage space of the vehicle is controlled according to the received “article storage condition information acquired by the article storage condition acquiring section 168” of the “vehicle control device 150” of Fig. 4 & [0098].

As per claim 8, Imai see the relevant rejection of claim 1. Imai additionally discloses an information processing apparatus configured to communicate with a vehicle that transports one or more packages stored in a storage space comprises a controller (See Fig. 2 & [0064], noting information processing apparatus “delivery system 1” in communication with “delivery system 300” which operates as “delivery person terminal 330” as per [0171]. As per [0160], “delivery person terminal 330” transmits information received from “delivery system 1” to “vehicle 100.”).

As per claim 15, Imai see the relevant rejection of claim 1. Imai additionally discloses a vehicle comprising a storage space ([0141] – [0142], “carriage room CR” storage space of “vehicle 100”) and a controller configured to perform the steps of the method of claim 1 in at least Fig. 4 & [0098], noting “vehicle control device 150” (controller) comprising “a CPU 160” for “executing the control program 181 of the vehicle.”

As per claims 2, 9, & 16, Imai discloses the limitations of claims 1, 8, & 15. Imai further discloses:
	
	• wherein the transportation condition for the package includes a first condition that a temperature or humidity of a surrounding environment of the package be maintained at a predetermined value or within a predetermined range, and the information processing apparatus is configured to use an air conditioner provided in the storage space to maintain the temperature or humidity of the storage space at the predetermined value or within the predetermined range ([0160] & esp. [0122] – [0123], “indoor environment control section 170 operates the air-conditioning device 125 so that the storage condition indicated by the article storage condition information acquired by the article storage condition acquiring section 168 is kept”… “the indoor environment control section 170 cools a vehicle room interior by the air-conditioning device 125 so that the vehicle room interior is kept at 25° C.”).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3, 10, & 17 are rejected under 35 U.S.C. 103 as being unpatentable over Imai et al. (US 20210012600 A1) in view of Iyer et al. (US 20210312381 A1).

As per claims 3, 10, & 17, Imai discloses the limitations of claims 1, 8, & 15. To the extent to which Imai does not appear to explicitly disclose the following limitations, Iyer teaches: 

	• wherein the transportation condition for the package includes a second condition that an air pressure of a surrounding environment of the package be maintained at a predetermined value or within a predetermined range, and the information processing apparatus is configured to use a pressurization and depressurization apparatus provided in the storage space to maintain the air pressure of the storage space at the predetermined value or within the predetermined range ([0022] & [0037], a predetermined pressure parameter is an environmental parameter of a perishable product; [0023] & [0046], enforcing the pressure parameter value using a “pressure stabilizer” inside the vehicle.).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the pressure parameter of Iyer in the transport system of Imai with the motivation to “maintain the perishable products in good condition for expected quality delivery,” as evidenced by Iyer ([0037]).

Claims 4, 11, & 18 are rejected under 35 U.S.C. 103 as being unpatentable over Imai et al. (US 20210012600 A1) in view of Chopko et al. (US 20210282419 A1).

As per claims 4, 11, & 18, Imai discloses the limitations of claims 1, 8, & 15. Regarding the following limitation, Imai, in [0160], discloses that various transportation conditions can be controlled in a vehicle space, including “storage temperature, avoidance of direct sunlight and the like (emphasis added).” To the extent to which Imai does not appear to explicitly disclose the following limitations, Chopko teaches: 

	• wherein the transportation condition for the package includes a third condition that a predetermined gas be injected into the package, and the information processing apparatus is configured to inject the predetermined gas into the storage space using an injection apparatus provided in the storage space ([0034], a transport condition includes injecting “ripening gas 11” into a transport container).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the predetermined gas injection of Chopko in the transport system of Imai with the motivation “to help ripening the perishable goods,” as evidenced by Chopko ([0034]).

Claims 5, 12, & 19 are rejected under 35 U.S.C. 103 as being unpatentable over Imai et al. (US 20210012600 A1) in view of Nixon (US 20180321679 A1).

As per claims 5, 12, & 19, Imai discloses the limitations of claims 1, 8, & 15. Regarding the following limitation, Imai, in [0160], discloses that various transportation conditions can be controlled in a vehicle space, including “storage temperature, avoidance of direct sunlight and the like (emphasis added).” To the extent to which Imai does not appear to explicitly disclose the following limitations, Nixon teaches: 

	• wherein the transportation condition for the package includes a fourth condition that the package be irradiated with a predetermined light, and the information processing apparatus is configured to irradiate the storage space with the predetermined light using a light source apparatus provided in the storage space ([0030], a light level is controlled as an environmental condition for cargo during transport.).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the aforementioned teachings of Nixon in the transport system of Imai with the motivation “to maintain an overall quality of the food,” as evidenced by Nixon ([0030]).

Claims 6, 13, & 20 are rejected under 35 U.S.C. 103 as being unpatentable over Imai et al. (US 20210012600 A1) in view of Tazume (US 20210319394 A1).

As per claims 6, 13, & 20, Imai discloses the limitations of claims 1, 8, & 15. Regarding the following limitation, Imai, in [0160], discloses that various transportation conditions can be controlled in a vehicle space, including “storage temperature, avoidance of direct sunlight and the like (emphasis added).” To the extent to which Imai does not appear to explicitly disclose the following limitations, Tazume teaches: 

	• wherein the transportation condition for the package includes a fifth condition that the acceleration magnitude of the vehicle be held to a predetermined value or less during transportation, and the information processing apparatus is configured to set an upper limit of the acceleration magnitude of the vehicle to the predetermined value ([0073], [0077], & [0101], determining an operating mode based on the “characteristics information” or a transported article. As per [0120], [0133], & [0137], the operating mode is set to include an “acceleration limit” when “the transport article information expresses weaker impact resistance.”).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the aforementioned teachings of Tazume in the transport system of Imai with the motivation to “prevent changes in the state of the article due to the behavior of the unmanned vehicle 900 that is transporting the article,” as evidenced by Tazume ([0133]).

Claims 7 & 14 are rejected under 35 U.S.C. 103 as being unpatentable over Imai et al. (US 20210012600 A1) in view of Balwani (US 20140317005 A1).

As per claims 7 & 14, Imai discloses the limitations of claims 1 & 8. To the extent to which Imai does not appear to explicitly disclose the following limitations, Balwani teaches: 

	• providing a warning via the vehicle when the transportation condition for the package stored in the storage space cannot be satisfied ([0182] & [0212], an environmentally-controlled container; As per [0367] & [0427], a “vehicle controlled by a courier” provides a warning when an environmental condition of a transport container exceeds an “alarm limit.” In other words, the environmentally-controlled container failed to satisfy transport parameters.).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the aforementioned teachings of Balwani in the transport system of Imai so that “the courier or operator may take corrective action,” as evidenced by Balwani ([0427]).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN J KIRK whose telephone number is (571)272-6447. The examiner can normally be reached Monday -Friday 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on (571)272-5587. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRYAN J KIRK/Examiner, Art Unit 3628         

/RUPANGINI SINGH/Primary Examiner, Art Unit 3628